Exhibit 10.34

EXHIBIT A

Prudential Financial, Inc. Non-Employee Director Compensation Summary

(As adopted on December 9, 2008)

 

  •  

Upon becoming a director, each non-employee director (a “Director”) receives a
one-time grant of $100,000 in Prudential Financial stock units that are deferred
until retirement1 from the Board.

 

  •  

Each Director receives an annual retainer of $200,000 of which 50% is
automatically deferred in units of Prudential Financial stock payable upon
retirement under The Prudential Deferred Compensation Plan for Non-Employee
Directors. The remaining 50% may be deferred at the Director’s option.

 

  •  

All Committee Chairpersons receive an additional $15,000 retainer (50% of which
is automatically deferred in stock units).

 

  •  

The Lead or Presiding Director receives an annual retainer of $25,000 (50% of
which is automatically deferred in stock units).

 

  •  

Audit Committee members receive an annual committee retainer of $25,000 (50% of
which is automatically deferred in stock units).

 

  •  

Members of each standing Board Committee other than the Audit Committee and the
Executive Committee and of any non-standing Committee of Directors that may be
established from time to time receive an annual committee retainer of $10,000
(50% of which is automatically deferred in stock units).

 

  •  

There are no meeting fees, other than fees for attending meetings of the
Community Resources Committee (which generally meets on a day separate from
Board meetings). Members of this committee receive $1,250 per meeting.

 

 

1

For purposes of this policy, “retirement” means the earlier of termination of
service on the Board or the year in which a director reaches the age of 70  1/2.
Once a director reaches the age of 70  1/2, he or she may elect to receive his
or her annual compensation on a current or deferred basis and may elect to
receive such annual compensation in cash or deferred stock units (or any
combination thereof).